Citation Nr: 0723652	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for a cardiac 
disability. 

3.  Entitlement to service connection left ear hearing loss. 

4.  Entitlement to an initial compensable rating for right 
ear hearing loss. 

5.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1980 to February 
2001.  Among his awards is the Parachutist Badge.   

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision.  In February 
2007, the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDINGS OF FACT

1.  During his February 2007 hearing, prior to promulgation 
of a decision in the appeal, the veteran requested to 
withdraw the claim for service connection for asthma. 

2.  During his February 2007 hearing, prior to promulgation 
of a decision in the appeal, the veteran requested to 
withdraw the claim for service connection for a cardiac 
disability. 

3.  During his February 2007 hearing, prior to promulgation 
of a decision in the appeal, the veteran requested to 
withdraw the claim for service connection left ear hearing 
loss. 

4.  During his February 2007 hearing, prior to promulgation 
of a decision in the appeal, the veteran requested to 
withdraw the claim for an initial compensable rating for 
right ear hearing loss. 

5.  The veteran's degenerative joint disease of the lumbar 
spine has been manifested by moderate limitation of motion, 
but has not been productive of four weeks of incapacitating 
episodes in the past 12 months or severe recurrent attacks of 
intervertebral disc symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the claim for service 
connection for asthma.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the claim for service 
connection for a cardiac disability.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the claim for service 
connection for left ear hearing loss.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the claim for an initial 
compensable rating for right ear hearing loss. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.202, 20.204 (2006). 

5.  The criteria for a 20 percent rating, but not higher, for 
degenerative joint disease of the lumbar spine have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5285, 
5292, 5293, 5295 (2002 and 2003), 5237, 5243 , 4.120, 4.124, 
DC 8520 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a December 2005 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  By a May 2006 letter, he was also 
notified of the type of evidence necessary to establish 
disability ratings and effective dates for the disabilities 
on appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and VA examination reports.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

1.  Asthma, Cardiac Disability, Left Ear Hearing Loss, and 
Right Ear Hearing Loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  

During a pre-hearing conference conducted just prior to his 
February 2007 personal hearing, the veteran indicated that he 
was withdrawing the issues of entitlement to service 
connection for asthma, a cardiac disability, left ear hearing 
loss, and an initial compensable rating for right ear hearing 
loss.  An appeal may be withdrawn in writing or on the record 
at a hearing at any time before a decision is rendered by the 
Board.  38 C.F.R. § 20.204(b).  The veteran's withdrawal was 
noted on the record at a hearing and his statements at the 
hearing have been transcribed and reduced to writing, 
therefore his withdrawal of these issues is valid.  Once the 
veteran withdrew these issue, there remained no allegations 
of error of fact or law for appellate consideration.  The 
Board does not have jurisdiction to review these issues on 
appeal and they are dismissed.  38 U.S.C.A. § 7105(d)(5) 

2.  Lumbar Spine Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
disability has been assigned a 10 percent rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010, traumatic arthritis, directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit. Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 
25179 (2004).

Additionally, VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for 
periods from and after the effective date of the regulatory 
change.  The Board can apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change. VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Prior to September 26, 2003, a 60 percent evaluation was 
warranted for residuals of a fractured vertebra if there was 
abnormal mobility requiring a neck brace (jury mast) but no 
spinal cord involvement.  38 C.F.R. § 4.71a, DC 5285.  A 100 
percent evaluation for residuals of fracture of a vertebra 
was warranted if there was spinal cord involvement and the 
injured individual was bedridden or required long leg braces.  
38 C.F.R. § 4.71a, DC 5285 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar 
spine, 20 percent rating was warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating was warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, 
a positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when 
only some of these symptoms were present if there was also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
(IDS) warranted a 10 percent rating when it was mild.  It 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief. 38 C.F.R. § 
4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted. VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months. This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome). See 68 Fed. 
Reg. 51454 (Aug. 27, 2003). The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2006).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
veteran has complete bony fixation of the spine (DC 5286) or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to the applicable criteria.

Under the old schedular criteria of DC 5292, a higher rating 
of 20 percent rating was warranted for moderate limitation of 
motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, DC 5292.  On VA examination in October 2000, the 
veteran stated that he had intermittent pain in his upper 
back, more in the morning, after exercising, or if doing a 
road march with a rucksack.  Physical examination revealed 
lumbar spine flexion was 0 to 90 degrees and extension was 0 
to 35 degrees, lateral flexion was 0 to 40 degrees, and 
rotation was 0 to 35 degrees bilaterally.  An August 2005 
examination report from H.C. Patel, M.D., P.A. noted 
thoracolumbar spine range of motion was flexion to 40 degrees 
with pain at 25 degrees, extension to 15 degrees with pain at 
10 degrees, right lateral flexion was 20 degrees with pain at 
10 degrees, left lateral flexion was 20 degrees with pain at 
20 degrees, and rotation was 30 degrees with pain at 30 
degrees bilaterally.  

On VA examination in March 2006, the veteran was able to 
forward flex from 0 to 70 degrees with pain starting at 50 
degrees, extend to 30 degrees with pain starting at 20 
degrees, left lateral flexion was from 0 to 25 degrees with 
pain starting at 20 degrees, right lateral flexion from 0 to 
30 degrees with pain starting at 20 degrees, left lateral 
rotation from 0 to 30 degrees with pain at 30 degrees, and 
right lateral rotation from 0 to 30 degrees with pain at 30 
degrees.     

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  Based upon the 
ranges of motion recorded at the above examinations, the 
veteran's testimony at his hearing that his range of motion 
worsened since the last VA examination, and resolving doubt 
in the veteran's favor, the Board finds that the veteran's 
range of motion warrants a higher rating of 20 percent for 
moderate limitation of motion.  However, there has been no 
showing of severe limitation of motion to warrant a 40 
percent rating.  38 C.F.R. § 4.71a, DC 5292 (2002).  

The veteran was treated in service for a compression fracture 
of the first lumbar vertebra, but x-rays of the lumbar spine 
in 1994, 1998, and 2006 were negative for any demonstrable 
deformity of a vertebral body.  A separate 10 percent rating 
under the previous schedular criteria is not warranted.  See 
38 C.F.R. § 4.71a Diagnostic Code 5285 (2002).  

Under the more specific numerical criteria found under the 
revised spinal regulations, the veteran's lumbar spine 
disability fails to satisfy the requirements for a rating in 
excess of a 20 percent rating.  According to the new 
regulations, his ranges of motion do not meet the 
requirements for a higher rating of 40 percent rating: 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, DC 5237 (2006).  Thus, the new 
schedular criteria of DC 5237 cannot serve as a basis for a 
rating in excess of 20 percent.

When rated under the diagnostic code for lumbosacral strain, 
the veteran's low back disability fails to satisfy the 
qualitative criteria for a rating higher than 20 percent 
under the old version, as well as under the new version. 
Compare 38 C.F.R. § 4.71a, DC 5295 (2002) with 38 C.F.R. § 
4.71a, DC 5237, General Rating Formula for Diseases and 
Injuries of the Spine (2006).

Under the old schedular criteria of DC 5295, a higher rating 
of a 40 percent rating was warranted for lumbosacral strain 
that was severe, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space; a 40 percent evaluation was 
also warranted when only some of these symptoms were present 
if there was also abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (2002).  In this case, in August 2005 
Dr. Patel noted that there were no muscle spasms in the 
thoracolumbar spine.  The March 2006 VA examination report 
noted no deformity, swelling, muscular spasm, or atrophy of 
the muscles of the lumbar spine.  The veteran had a normal 
posture with no kyphosis, scoliosis, or lordosis and on 
palpation, he was shown to have some tenderness in the left 
and right sacroiliac regions but not muscle spasm or 
swelling.  Thus, the veteran's low back disability does not 
satisfy the criteria for a higher rating of 40 percent under 
the old criteria of DC 5295.  Under the new schedular 
criteria, the veteran's range of motion does not meet the 
criteria for a higher rating of 40 percent, as discussed 
immediately above.

In evaluating whether DC 5293, the code pertaining to 
intervertebral disc syndrome, would entitle the veteran to a 
higher rating, the evidence for consideration includes VA 
examination reports and private medical.  On VA examination 
in October 2000, the veteran complained of pain shooting down 
to his knees; pain was worse in the morning and better after 
one hour of being up and around.  The examiner noted that 
deep tendon reflexes in the patellar, brachioradialis, and 
Achilles were 2/4 bilaterally.  The veteran was able to rise 
on his heels and toes without difficulty and Romberg was 
negative.  In August 2005, Dr. Patel noted the veteran's 
complaint of constant lower back pain traveling to the lower 
extremities.  The veteran described that pain as burning, 
aching, oppressing, sharp, sticking, cramping, and described 
it as a 10 on scale of 1 to 10.  On examination of the 
thoracolumbar spine, Dr. Patel noted that there were no 
complaints of radiating pain on movement, muscle spasm was 
absent, tenderness was noted along the entire lumbar spine, 
and negative straight leg raising on the right and left.  Dr. 
Patel also noted that there were no signs of intervertebral 
disc syndrome with chronic and permanent nerve root 
involvement.  On VA examination in March 2006, as noted 
above, the veteran did not have deformity, swelling, muscular 
spasm, or atrophy of muscles of the lumbar spine.  On 
palpation he had some tenderness in the left and right 
sacroiliac regions but no muscle spasm or swelling.  Motor 
strength of both lower extremities was 4/5, sensation was 
intact in all dermatomes bilaterally in both lower 
extremities, and deep tendon reflexes were 2/2 in both 
Achilles and knee.  Additionally, pulses were intact 
bilaterally; there was no edema, ulcerations, or callus on 
either plantar aspect of the feet; there was no abnormal shoe 
wear of the right and left outer heels; the veteran was able 
to walk on his toes without discomfort; and leg raise was 
negative.   

The findings in the medical records show that the veteran's 
neurological symptoms do not exceed moderate intervertebral 
disc syndrome with recurrent attacks and do not nearly 
approximate severe recurrent attacks of intervertebral disc 
syndrome with intermittent relief.  The veteran is thus not 
entitled to a rating in excess of 20 percent for his low back 
disability under the criteria of DC 5293, as in effect prior 
to September 23, 2002.

Also, while the March 2006 VA examination report noted 
veteran's compression fracture of L5 and use a neck brace for 
approximately nine months, x-rays demonstrated no obvious 
acute fractures or dislocations and vertebral alignment was 
maintained.  Therefore, without evidence of abnormal mobility 
requiring a neck brace (jury mast) without spinal cord 
involvement a higher rating for residuals of a fracture of 
the vertebra is not warranted.  38 C.F.R. § 4.71a, DC 5285 
(2003).  

The rating criteria for limitation of motion and lumbosacral 
strain did not change between September 23, 2002 and 
September 26, 2003.  However, as noted above, the code 
relating to IDS was amended, effective September 23, 2002.  
After September 23, 2002, and prior to September 26, 2003, 
IDS could be rated either on the basis of the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations, along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243 
(2003 and 2004).  Under this code, a 40 percent rating is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of four weeks but less than six 
during the past 12 months.  Incapacitating episodes were 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  Here, Dr. Patel's August 2005 
examination report noted incapacitating episodes lasting for 
two days and the veteran's account of unknown incidents of 
incapacitation for a total of unknown days.  It was noted 
that Dr. Rimentel had recommend bed rest.  The veteran also 
testified that he had been prescribed best rest.  In any 
case, there is no documented evidence of incapacitating 
episodes having a total duration of four weeks but less than 
six during a 12 month period to warrant a 40 percent rating 
under this version of this diagnostic code.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so. 38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

It has been determined in this case that there is no evidence 
of incapacitating episodes as defined under DC 5293 or the 
General Rating Formula for Diseases and Injuries of the Spine 
(in effect from September 23, 2002 to September 26, 2003, and 
from September 26, 2003 through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in October 2000, the veteran was shown to have 
spine flexion from 0 to 90 degrees and extension from 0 to 35 
degrees, lateral flexion from 0 to 40 degrees with rotation 0 
to 35 degrees bilaterally.  An August 2005 examination report 
from Dr. Patel noted range of motion of the thoracolumbar 
spine revealed flexion to 40 degrees, with pain at 25 
degrees, extension to 15 degrees with pain at 10 degrees, 
right lateral flexion was 20 degrees, with pain at 10 
degrees, left lateral flexion was 20 degrees, with pain at 20 
degrees, and rotation was 30 degrees with pain at 30 degrees 
bilaterally.  On VA examination in March 2006, the veteran 
was able to forward flex from 0 to 70 degrees with pain 
starting at 50 degrees, extend to 30 degrees with pain 
starting at 20 degrees, left lateral flex was from 0 to 25 
degrees with pain starting at 20 degrees, right lateral flex 
from 0 to 30 degrees with pain starting at 20 degrees, left 
lateral rotate from 0 to 30 degrees with pain at 30 degrees, 
and right lateral rotate from 0 to 30 degrees with pain at 30 
degrees.  Taken together, these ranges of motion do not 
warrant a rating in excess of a 20 percent evaluation under 
the general rating formula.  The requirements for a higher 
rating under the general rating formula - forward flexion of 
the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine- are 
not demonstrated.  38 C.F.R. § 4.71a, DC 5237 (2006).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2006).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2006).

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  DC 
8620 refers to neuritis of the sciatic nerve, and DC 8720 
refers to neuralgia of the sciatic nerve.

In addition to the neurological symptoms outlined above, the 
March 2006 VA examination report noted the veteran's 
complaints of pain in his mid lumbar region which sometimes 
radiated to his hips.  It was also noted that the veteran 
denied any constitutional symptoms such as weight loss, 
fever, malaise, or loss of bladder or bowel control.  The VA 
examiner found that the veteran did not have radiculopathy.  
Therefore, a separate rating for neurological manifestations 
of his low back disability under DC 8520 is not warranted.   

The Board has found that the veteran is entitled to a 
disability rating of 20 percent but not greater for the 
orthopedic manifestations of his low back disability under 
the rating criteria in effect prior to September 2002.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Dr. Patel noted in his August 2005 report 
that joint function of the spine was limited by repetitive 
use pain, fatigue, weakness, lack of endurance, and pain 
which was the major functional impact.  It was not 
additionally limited by the repetitive use incoordination.  
Dr. Patel stated that he was unable to determine without 
resorting to speculation whether pain, fatigue, weakness, 
lack of endurance, and incoordination additionally limited 
the joint function in degrees.  Subsequently, the March 2006 
VA examination report noted that the veteran complained of 
flare-ups once a week; however, he denied any limitation 
following repetition.  On examination, it was noted that he 
was able to do active, passive, and repetitive movement at 
least one time and could exceed three times with and without 
resistance.  It was noted that there was no pain, weakness, 
lack of endurance, fatigability, or incoordination with 
repetitive movement.  Therefore, there is no probative 
evidence that the lumbar spine is limited in motion to such a 
degree to warrant an increased rating.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The question before the Board, then, 
is whether the veteran is entitled to a separate rating for 
his neurological manifestations.  As discussed above, 
however, while the veteran has complained of neurological 
manifestations, no neurological manifestations were 
demonstrated on examination.  Accordingly, the Board finds 
that the veteran is not entitled to a separate rating for 
neurological manifestations.

The Board has considered whether, under Fenderson, a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  Fenderson, 12 Vet. App. at 125-26.  
The weight of the credible evidence demonstrates that the 
veteran's back disorder warrants a 20 percent rating since 
March 1, 2001, the effective date of service connection.  

Finally, the March 2006 VA examination report noted that the 
veteran denied any hospitalizations in the last year.  Dr. 
Patel's August 2005 report reflected that the veteran missed 
work seven times a year.  The veteran also testified at his 
February 2007 hearing that he missed work as a construction 
superintendent two to three times a month due to his 
disability.  The existing schedular rating is already based 
upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  There is insufficient 
objective evidence of frequent hospitalizations or marked 
interference with employment to warrant an extraschedular 
evaluation.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321 (b)(1).










	(CONTINUED ON NEXT PAGE)


ORDER

1.  The appeal as to the claim for service connection for 
asthma is dismissed.

2.  The appeal as to the claim for service connection for a 
cardiac disability is dismissed.

3.  The appeal as to the claim for service connection for 
left ear hearing loss is dismissed.

4.  The appeal as to the claim for service connection an 
initial compensable rating for right ear hearing is 
dismissed.

5.  A 20 percent rating, but not higher, for degenerative 
joint disease of the lumbar spine is granted subject to the 
governing regulations pertaining to the payment of monetary 
benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


